Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-13-00876-CV

                              IN THE MATTER OF R.D.

                From the 289th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2013-JUV-01230
                     The Honorable Carmen Kelsey, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED November 12, 2014.


                                                 _____________________________
                                                 Marialyn Barnard, Justice